UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22274 Nuveen New Jersey Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Municipal Value Fund (NJV) January 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS 103.9% (100.0% of Total Investments) MUNICIPAL BONDS – 102.6% (98.7% of Total Investments) Consumer Staples – 5.0% (4.8% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: $ 150 4.750%, 6/01/34 6/17 at 100.00 B2 $ 110,892 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 10.9% (10.4% of Total Investments) Camden County Improvement Authority, New Jersey, Lease Revenue Bonds Rowan University 12/23 at 100.00 A+ School of Osteopathic Medicine Project, Series 2013A, 5.000%, 12/01/32 45 New Jersey Economic Development Authority, Rutgers University General Obligation Lease 6/23 at 100.00 AA– Revenue Bonds, Tender Option Bond Trust 3359, 18.293%, 12/15/36 (IF) (4) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Refunding Series 9/19 at 100.00 A2 2009A, 5.500%, 9/01/36 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 50 5.000%, 7/01/32 7/21 at 100.00 BBB+ 30 5.000%, 7/01/37 7/21 at 100.00 BBB+ 75 New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 7/23 at 100.00 A 2013D, 5.000%, 7/01/38 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 6/19 at 100.00 AA 5.625%, 6/01/30 30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1B, 12/22 at 100.00 A 5.750%, 12/01/39 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 12/22 at 100.00 AA Bond Trust 4736, 11.987%, 12/01/23 (Alternative Minimum Tax) (IF) (4) 60 Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 18.415%, No Opt. Call AA– 5/01/21 (IF) (4) Total Education and Civic Organizations Health Care – 23.5% (22.7% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, 2/23 at 100.00 BBB Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, 2/15 at 100.00 BBB Series 2005A, 5.000%, 2/15/25 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) (4) New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades 7/23 at 100.00 BBB Medical Center Obligated Group Issue, Series 2013, 5.250%, 7/01/31 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A Center, Series 2006B, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 7/18 at 100.00 AA– 2007, 5.000%, 7/01/38 – AGC Insured 90 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson 7/23 at 100.00 A University Hospital, Series 2013A, 5.500%, 7/01/43 70 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 7/21 at 100.00 BBB+ Care System, Refunding Series 2011A, 5.625%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s No Opt. Call BBB– Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren 8/23 at 100.00 A3 Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/16 at 100.00 A2 System, Refunding Series 2006, 5.000%, 7/01/36 Total Health Care Housing/Multifamily – 4.6% (4.4% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 11/19 at 100.00 A+ 2009A, 4.950%, 5/01/41 Total Housing/Multifamily Housing/Single Family – 1.6% (1.6% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, 10/21 at 100.00 Aa1 Series 2011A, 4.500%, 10/01/29 Long-Term Care – 1.1% (1.1% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R Evergreens Project, Series 2007, 5.625%, 1/01/38 New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New 7/23 at 100.00 BBB– Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 Total Long-Term Care Tax Obligation/General – 10.2% (9.8% of Total Investments) Bloomfield Township Board of Education, Essex County, New Jersey, General Obligation Bonds, No Opt. Call AA– Series 2011, 3.000%, 9/01/16 10 Hillsborough Township School District, Somerset County, New Jersey, General Obligation School No Opt. Call AA– Bonds, Series 2001, 5.375%, 10/01/16 – AGM Insured Millville, New Jersey, General Obligation Bonds, Improvement Series 2011, 5.000%, 11/01/14 – No Opt. Call AA– AGM Insured 50 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2005, 5.000%, 12/01/14 – AMBAC Insured Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2006, 5.000%, 12/01/15 – AMBAC Insured Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2007, 5.000%, 12/01/16 – AMBAC Insured Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward 12/19 at 100.00 A3 Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 30 North Bergen Township, New Jersey, General Obligation Bonds, General Improvement Series 2009, No Opt. Call AA– 4.000%, 2/01/17 75 Passaic County, New Jersey, General Obligation Bonds, Refunding Series 2009, 3.000%, 9/01/14 – No Opt. Call Aa3 AGC Insured 50 Passaic County, New Jersey, General Obligation Bonds, Series 2004, 3.500%, 3/15/15 – No Opt. Call Aa3 NPFG Insured 75 Peapack-Gladstone, New Jersey, General Obligation Bonds, General Improvements Series 2009, No Opt. Call Aa2 3.000%, 12/01/14 South Brunswick Township Board of Education, Middlesex County, New Jersey, General Obligation No Opt. Call AA+ Bonds, Refunding School Series 2014, 3.000%, 8/01/15 (WI/DD, Settling 2/12/14) 25 Swedesboro Woolwich Consolidated School District, Gloucester County, New Jersey, General No Opt. Call Aa3 Obligation Bonds, Series 2007, 4.000%, 2/15/15 – AGM Insured Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue 12/21 at 100.00 AA+ Refunding Bonds, Covanta Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue 6/21 at 100.00 AA+ Bonds, Series 2011A, 5.000%, 6/15/41 Upper Freehold Township, New Jersey, General Obligation Bonds, Series 2012, 3.000%, 12/15/14 No Opt. Call AA Winslow Township, New Jersey, General Obligation Bonds, Refunding Series 2007, 5.000%, No Opt. Call A1 10/01/14 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 28.7% (27.7% of Total Investments) Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005A, 5.750%, 11/01/28 – AGM Insured Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/14 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 A+ Transformation Program, Series 2008A, 5.250%, 10/01/38 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/19 at 100.00 A+ Transformation Program, Series 2009A, 5.750%, 10/01/31 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, No Opt. Call A+ 0.000%, 12/15/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/54 – AMBAC Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes, 10/19 at 100.00 BBB Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 9.1% (8.7% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 6/15 at 100.00 A 5.250%, 6/01/20 – NPFG Insured Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port No Opt. Call BBB District Project, Series 2012, 5.000%, 1/01/27 New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 BBB– Replacement Project, Series 2013, 5.625%, 1/01/52 (Alternative Minimum Tax) New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, No Opt. Call N/R 7.100%, 11/01/31 (Alternative Minimum Tax) (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 20 6.500%, 1/01/16 No Opt. Call A3 5 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Ninth Series 2013, 5.000%, 12/01/43 Total Transportation U.S. Guaranteed – 6.4% (6.1% of Total Investments) (6) 50 New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, No Opt. Call Aaa 6/15/16 – RAAI Insured (ETM) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 25 5.750%, 6/15/29 (Pre-refunded 6/15/14) – AGC Insured 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 50 New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 9/14 at 100.00 AA– (6) 2007-T3, 5.000%, 9/01/20 (Pre-refunded 9/01/14) – AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 15 6.500%, 1/01/16 (ETM) No Opt. Call A3 (6) 70 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 65 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call AA– (6) Total U.S. Guaranteed Utilities – 1.5% (1.4% of Total Investments) Industrial Pollution Control Financing Authority of Cape May County (New Jersey), Pollution No Opt. Call A Control Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured $ 30,140 Total Municipal Bonds (cost $23,022,374) Shares Description Value COMMON STOCKS – 0.4% (0.4% of Total Investments) Airlines – 0.4% (0.4% of Total Investments) $ 3,125 American Airlines Group Inc. (7) $ 104,844 Total Common Stocks (cost $80,554) Shares Description Coupon Ratings (3) Value CONVERTIBLE PREFERRED SECURITIES – 0.9% (0.9% of Total Investments) Airlines – 0.9% (0.9% of Total Investments) $ 8,698 American Airlines Group Inc. (7) 6.250% N/R $ 231,976 Total Convertible Preferred Securities (cost $221,960) Total Long-Term Investments (cost $23,324,888) Floating Rate Obligations – (6.1)% Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ 24,689,969 Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — Common Stocks — — Convertible Preferred Securities — — Total The following is a reconciliation of the Fund's Level 3 investments held at the beginning and end of the measurement period: Level 3 Municipal Bonds Balance at the beginning of period $ — Gains (losses): Net realized gains (losses) — Change in net unrealized appreciation (depreciation) Purchases at cost — Sales at proceeds — Net discounts (premiums) — Transfer into — Transfer out of — Balance at the end of period Change in net unrealized appreciation (depreciation) during the period of Level 3 securities held as of January 31, 2013 The Level 3 security is priced on a recovery basis. Factors that may influence recovery are the market performance of equity issued by the obligor, legal treatment of equal or competing claims against the obligor, and recovery values for priority claims. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2014, the cost of investments was $21,711,842. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment classified as Level 3. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which is to be converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock will be converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New Jersey Municipal Value Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2014
